Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 20 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Fabre et al. (US 9,587,516) shows:
A latch, comprising: 
a body (100; Fabre et al.) having a first end, a second end opposite the first end, and an engagement member at the first end, the engagement member being adapted to engage releasably 
an external clevis (116; Fabre et al.) that is distinct from the latch; and 
a handle (104; Fabre et al.)  having a first end, a second end opposite the first end of the handle, and a trigger (106; Fabre et al.)  attached to the handle by a pin  (125; Fabre et al.) having a trigger spring (117; Fabre et al.), wherein the handle is attached rotatably to the first end of the body and is moveable between a closed position, in which the handle is retained releasably to the body, and an open position, in which the handle is retracted from the body, 
wherein the trigger includes a drive having a socket (703; Fabre et al.)  that is sized and shaped to receive a key(120; Fabre et al.),  a bottom surface, a pair of sidewalls(Fig.9 depicts the crossection suggesting the mirror may or may not have a 
wherein the slide is moveable slidably relative to the trigger from a first position(Fig. 3; Fabre et al.)  to a second position(Fig. 4; Fabre et al.)  that is toward the second end of the handle, 
wherein the trigger is moveable between a first position(Fig. 3; Fabre et al.)  , in which the trigger is engaged releasably with the clevis, and a second position(Fig. 4; Fabre et al.) , in which the trigger is disengaged from the clevis, and 
wherein the handle is adapted to be opened (Fig. 5; Fabre et al.)  from its closed position by engaging the key with the drive to facilitate the movement of the trigger from its first position to its second position by pushing the key toward the second end of the handle to facilitate movement of the slide from its first position to its second position to clear the slide from the handle.
 Note: recitation of direction or position without a frame of reference is utterly meaningless eg. above, below, top, bottom.
Fabre et al. it is debatably unclear whether Fabre et al. shows a second side of the trigger element with a second planar wall element. If Fabre et al. does not a second planar element of the trigger it poses no difficulty in adding a second element.
 
Fabre et al. fails to show: base havinq a first surface, a first pair of sidewalls extending from the first surface, and a slide including a base slidably juxtaposed with  the first surface and a second pair of sidewalls, each of which is slidably juxtaposed with a corresponding one of  the first pair of sidewalls.
DeFrance (US 9,677,306) shows: a trigger element with a first and a second sidewall (elements 18, Fig. 2; Fabre et al.) for the purpose pivoting to releasing the latch. 
While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675